J-S04041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 JAMES E. ROSE, JR.                   :
                                      :
                   Appellant          :   No. 367 EDA 2021

            Appeal from the Order Entered January 25, 2021
   In the Court of Common Pleas of Lehigh County Criminal Division at
                    No(s): CP-39-MD-0001962-2020

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 JAMES E. ROSE, JR.                   :
                                      :
                   Appellant          :   No. 368 EDA 2021

            Appeal from the Order Entered January 25, 2021
   In the Court of Common Pleas of Lehigh County Criminal Division at
                    No(s): CP-39-MD-0001962-2020

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 JAMES E. ROSE, JR.                   :
                                      :
                   Appellant          :   No. 369 EDA 2021

            Appeal from the Order Entered January 25, 2021
   In the Court of Common Pleas of Lehigh County Criminal Division at
                    No(s): CP-39-MD-0001962-2020

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
J-S04041-22


                                                 :
                v.                               :
                                                 :
                                                 :
    JAMES E. ROSE, JR.                           :
                                                 :
                       Appellant                 :   No. 370 EDA 2021

                Appeal from the Order Entered January 25, 2021
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-MD-0001962-2020

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    JAMES E. ROSE, JR.                           :
                                                 :
                       Appellant                 :   No. 492 EDA 2021

                Appeal from the Order Entered February 10, 2021
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-MD-0001962-2020


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED MARCH 11, 2022

        Appellant James E. Rose, Jr. files these pro se consolidated appeals to

attempt to appeal from various motions the trial court denied after it had

dismissed Appellant’s attempt to withdraw his guilty plea to a summary charge

of retail theft. We vacate the trial court’s orders and remand the case for

further proceedings consistent with this decision.




____________________________________________


*   Former Justice specially assigned to the Superior Court.

                                           -2-
J-S04041-22



      This case involves a complicated procedural history involving numerous

pro se motions and multiple appeals. On May 7, 2020, Appellant was charged

with Retail Theft graded as a misdemeanor of the second degree. On October

22, 2020, Appellant entered a guilty plea to summary retail theft and was

sentenced by a magisterial district court judge at docket MJ-31302-CR-

0000247-2020 to pay court costs and a $100.00 fine.             Appellant was

represented by Gavin Holihan, Esq. through the plea process.

      On November 3, 2020, Appellant filed a pro se “Motion to Withdraw

Guilty Plea” in the Lehigh County Court of Common Pleas, which was docketed

at CP-39-MD-0001962-2020. In this filing, Appellant stated that he submitted

this “pleading to formally withdraw his guilty plea and proceed to trial” as he

suggested that his plea was not knowing, voluntary, or intelligent. Motion,

11/3/20, at 1.      Appellant also indicated that he had repeatedly asked his

counsel to withdraw his guilty plea, but counsel refused to do so.         Id.

Appellant asked the trial court that he “be permitted the Right to Proceed to

Trial as he was promised by his Attorney Gavin Holihan.” Id. The docket

indicates that Appellant served a copy of his motion on Attorney Holihan, the

District Attorney’s Office, and the Magisterial District Court where he had

entered his plea.

      Our Rules of Criminal Procedure provide that a criminal defendant who

enters a guilty plea on a summary charge may file an appeal to the Court of

Common Pleas for a trial de novo. Pa.R.Crim.P. 460 states that “[w]hen an

appeal is authorized by law in a summary proceeding, … an appeal shall be

                                      -3-
J-S04041-22



perfected by filing a notice of appeal within 30 days after the entry of the

guilty plea, the conviction, or other final order from which the appeal is taken.

The notice of appeal shall be filed with the clerk of courts.”     Pa.R.Crim.P.

460(A).

      As a result, Appellant was required to file a notice of appeal to seek a

trial de novo pursuant to Rule 460 by November 23, 2020. Despite Appellant’s

claims that he had repeatedly requested that counsel withdraw his plea and

preserve his “right to appeal,” there is no indication in the record that counsel

filed a notice of appeal or any other filings on Appellant’s behalf. The record

does not reflect that counsel informed the trial court whether or not he had

withdrawn his representation.

      On December 10, 2020, the trial court denied Appellant’s “Motion to

Withdraw Guilty Plea,” indicating that the pro se motion was dismissed as

Appellant was represented by counsel. The trial court forwarded Appellant’s

November 3, 2020 motion to Attorney Holihan.          See Commonwealth v.

Ali, 10 A.3d 282, 293 (Pa. 2010) (pro se filing by a represented defendant

constitutes “legal nullity”).

      On January 8, 2021, Appellant filed a pro se “Motion to Set Aside Court’s

Order of the 10th Day of December, 2020.” In this motion, Appellant argued

that the trial court had erred in finding that Appellant was represented by

counsel and thus could not file a pro se pleading. Appellant informed the trial

court that Attorney Holihan sent Appellant a letter dated October 29, 2020,

indicating that he was withdrawing his representation as Appellant attempted

                                      -4-
J-S04041-22



to withdraw his plea based on grounds which Attorney Holihan characterized

as allegations of his ineffectiveness. In the letter, which Appellant attached

to his January 8th motion as an exhibit, Attorney Holihan stated “I will not file

to vacate your guilty plea.     You must do that yourself or hire another

attorney.” Motion, 1/8/21 (citing Exhibit B, Holihan Letter, at 1).

      In the January 8th filing, Appellant asked the court to allow him to

withdraw his plea or to retain new counsel to petition the court to withdraw

his guilty plea. It does not appear from our review of the record that the trial

court ever addressed or disposed of Appellant’s January 8th motion.

      On January 19, 2021, Appellant filed the following four pro se motions:

1) “Motion to Protect the Timeline of Events for the Purpose of Appeal”, 2)

“Motion to Open Judgment,” 3) “Motion to Stipulate Indisputable Facts with

Regards to Notice of Appeal,” and 4) “Motion to have Evidentiary Hearing

Which the Court Failed to do in its Order of 12/10/20.”

      On January 25, 2021, the trial court denied all four of these motions. In

its orders denying these motions, the trial court construed them as untimely

post-sentence motions as Appellant did not file the motions within ten days of

his sentence.

      On January 29, 2021, Appellant filed a pro se “Motion and Notice of

Appeal” in which he sought to appeal the trial court’s December 10, 2020

order denying his “Motion to Withdraw Guilty Plea.”       However, the Lehigh

County Clerk of Judicial Records failed to transmit the January 29, 2021 notice

of appeal to this Court (Pa.R.A.P. 905(b)). As a result, this Court was unaware

                                      -5-
J-S04041-22



of Appellant’s January 29, 2021 appeal and unable to docket it until May 19,

2021. This appeal, which was subsequently docketed at 943 EDA 2021, is not

before this Court in the present set of appeals.1

       On January 29, 2021, Appellant also filed in the trial court a pro se

“Motion to Dismiss Criminal Charge of Retail Theft.”

       On February 5, 2021, Appellant filed four separate pro se notices of

appeal from the trial court’s January 25, 2021 orders denying his four pro se

motions filed on January 19, 2021. These appeals were properly transmitted

to this Court, promptly docketed at 367-370 EDA 2021, and are before this

panel for review.

       On February 9, 2021, the trial court denied Appellant’s January 29, 2021

“Motion to Dismiss Criminal Charge of Retail Theft.”        On March 1, 2021,

Appellant filed a pro se notice of appeal of the trial court’s February 9, 2021

order. This appeal was properly transmitted to this Court, promptly docketed

at 492 EDA 2021 and is also before this panel for review.

       On May 4, 2021, Appellant filed a pro se motion to consolidate the

appeals at 367-370 EDA 2021 and 492 EDA 2021. In this motion, Appellant

indicated that consolidation of the five appeals was proper for the sake of

judicial economy as the five appeals arose from the denial of Appellant’s

November 3, 2020 “Motion to Withdraw Guilty Plea.”          This Court granted

Appellant’s motion to consolidate the five appeals.
____________________________________________


1On January 7, 2022, this Court ultimately dismissed Appellant’s appeal at
943 EDA 2021 for Appellant’s failure to file a brief.

                                           -6-
J-S04041-22



      On May 13, 2021, this Court issued rules to show cause at 367-370 EDA

2021 and 492 EDA 2021, as to why the five appeals should not be quashed as

untimely filed. On May 25, 2021, Appellant filed a pro se response arguing

that his November 3, 2020 pro se “Motion to Withdraw Guilty Plea” was an

attempt to file a summary appeal. See Response to Rule to Show Cause, at

¶¶ 21, 34, 36. This Court subsequently entered an order informing the parties

that the issues raised in the rules to show cause would be referred to the panel

assigned to decide the merits of the appeal.

      The only appeals before this Court are the five appeals at 367-370 EDA

2021 and 492 EDA 2021. In his notices of appeal at 367-370 EDA 2021,

Appellant purports to appeal the trial court’s January 25, 2021 order

dismissing the following four pro se motions: 1) “Motion to Protect the

Timeline of Events for the Purpose of Appeal,” 2) “Motion to Open Judgment,”

3) “Motion to Stipulate Indisputable Facts with Regards to Notice of Appeal,”

and 4) “Motion to have Evidentiary Hearing Which the Court Failed to do in its

Order of 12/10/20.”    In his notice of appeal at 492 EDA 2021, Appellant

purports to appeal from the trial court’s February 9, 2021 order denying

Appellant’s January 29, 2021 “Motion to Dismiss Criminal Charge of Retail

Theft.”

      However, in these five consolidated appeals, Appellant attempts to

challenge the trial court’s December 10, 2020 order denying his November 3,

2020 pro se “Motion to Withdraw Guilty Plea” in which he specifically alleged




                                     -7-
J-S04041-22



that counsel refused to assist him in withdrawing his plea and preserving his

“right to appeal” to the trial court.

      As a preliminary matter, we must determine whether Appellant’s five

appeals were timely filed. Generally, a “notice of appeal … shall be filed within

30 days after the entry of the order from which the appeal is taken.” Pa.R.A.P.

903. This Court typically cannot enlarge the time for filing a notice of appeal.

See Pa.R.A.P. 105(b) (“An appellate court for good cause shown may upon

application enlarge the time prescribed by these rules or by its order for doing

any act, or may permit an act to be done after the expiration of such time,

but the court may not enlarge the time for filing a notice of appeal ....”).

      Nevertheless, “this general rule does not affect the power of the courts

to grant relief in the case of fraud or breakdown in the processes of the court.”

Commonwealth v. Patterson, 940 A.2d 493, 498 (Pa.Super. 2007)

(citations denied) (finding breakdown of court processes occurred when trial

court denying the appellant’s untimely post-sentence motion and did not

inform him of the applicable time period in which to file an appeal). See also

Commonwealth v. Flowers, 149 A.3d 867, 872 (Pa.Super. 2016) (declining

to quash appeal as untimely due to a breakdown in court operations that

occurred when the trial court failed to ensure that the appellant was correctly

advised the deadline for filing an appeal when his counsel misstated the

appellate rules).   See also generally Commowealth v. Leatherby, 116

A.3d 73, 79 (Pa.Super. 2015) (breakdown of court operations occurred when




                                        -8-
J-S04041-22



the defendant was effectively abandoned by counsel and the trial court failed

to timely appoint new counsel to assist Appellant to file an appeal).

      In addition, this Court may grant an appeal nunc pro tunc as a “remedy

to vindicate the right to an appeal where that right has been lost due to certain

extraordinary circumstances,” which include circumstances in which counsel

fails to file a requested appeal. Commonwealth v. Stock, 679 A.2d 760,

764 (Pa. 1996). Our courts have consistently held that the “unjustified failure

to file a requested direct appeal is ineffective assistance of counsel per se.”

Commonwealth. v. Bath, 907 A.2d 619, 622 (Pa.Super. 2006) (citing

Commonwealth v. Lantzy, 736 A.2d 564, 571 (Pa. 1999) (finding counsel’s

failure to file a requested direct appeal denies the accused the right to a direct

appeal and entitles the accused to the reinstatement of his direct appeal rights

nunc pro tunc).

      In Stock, our Supreme Court found that counsel’s failure to file an

appeal in a summary case that the defendant requested that counsel file on

his behalf merited the award of an appeal nunc pro tunc as trial counsel’s

inaction resulted in the loss of the defendant’s constitutional right to appeal.

Thus, the Stock Court held that the trial court abused its discretion in denying

the appellant leave to file an appeal nunc pro tunc as the appellant would have

no other recourse to appeal the loss of his constitutional right to an appeal as

the result of counsel’s ineffectiveness. The Supreme Court recognized that

the defendant could seek permission to file an appeal nunc pro tunc outside

the framework of the Post-Conviction Relief Act (PCRA) as the defendant

                                      -9-
J-S04041-22



would never be eligible for relief under the PCRA which requires a defendant

to be “incarcerated in this Commonwealth under a sentence of death or

imprisonment or on parole or probation.” Stock, 679 A.2d at 764 (citing 42

Pa.C.S.A. § 9543(2)). See Commonwealth v. Descardes, 136 A.3d 493,

502 (Pa. 2016) (reaffirming holding in Stock).

      In this case, Appellant challenged the trial court’s decision denying his

motion to withdraw his guilty plea to a summary charge of retail theft on the

basis that Appellant could not submit pro se filings while represented by

counsel.   Appellant argues that he was in fact unrepresented as he asserts

that counsel refused Appellant’s request for assistance in withdrawing his

guilty plea so that he could proceed to trial.

      As noted above, Rule 460 provides that a defendant who enters a guilty

plea on a summary charge may file an appeal to the Court of Common Pleas

for a trial de novo “by filing a notice of appeal within 30 days after the entry

of the guilty plea, the conviction, or other final order from which the appeal is

taken. The notice of appeal shall be filed with the clerk of courts.” Pa.R.Crim.

P. 460(A). See also Pa.R.Crim.P. 460, cmt (“This rule was amended in 2000

to make in clear in a summary criminal case that the defendant may file an

appeal for a trial de novo following the entry of a guilty plea”). The comment

to Rule 460(E) specifically states that “[t]his rule shall provide the exclusive

means of appealing from a summary guilty plea or conviction.           Courts of

common pleas shall not issue writs of certiorari in such cases.” Pa.R.Crim.P.

460(E) (emphasis added).

                                     - 10 -
J-S04041-22



      In this case, Appellant pled guilty to summary retail theft and was

sentenced before a magistrate on October 22, 2020. Thus, Appellant was

required to file a notice of appeal to seek a trial de novo pursuant to Rule 460

by November 23, 2020.

      Appellant did not file a notice of appeal pursuant to Rule 460 but instead

filed a pro se “Motion to Withdraw Guilty Plea” on November 3, 2020 in which

he specifically alleged that counsel refused to assist him in withdrawing his

plea and preserving his “right to appeal.” After the time period for filing an

appeal had expired, on December 10, 2020, the trial court denied Appellant’s

“Motion to Withdraw Guilty Plea” which it deemed to be an improper pro se

motion filed by a counseled defendant.

      However, the trial court did not address Appellant’s allegation in his

November 3, 2020 motion that he was proceeding pro se because he

repeatedly and promptly asked counsel to assist him in withdrawing his plea

so that Appellant could go to trial, but counsel refused to do so. Instead, the

trial court forwarded Appellant’s Motion to Withdraw Guilty Plea to Atty.

Holihan, who took no further action on Appellant’s behalf.

      Thereafter, Appellant filed his January 8, 2021 motion arguing that the

trial court had erred in finding he was represented by counsel and thus could

not submit a pro se filing. It was in this motion that Appellant submitted an

exhibit which purported to be a letter from Attorney Holihan’s dated October

29, 2020 letter in which counsel informed Appellant that he no longer

represented Appellant and would not seek to withdraw Appellant’s guilty plea.

                                     - 11 -
J-S04041-22



The trial court did not resolve or respond to Appellant’s January 8, 2021

motion.

      Appellant then filed the five motions at issue in this appeal, again

seeking to challenge the trial court’s denial of his Motion to Withdraw. The

trial court deemed these motions to be untimely filed post-sentence motions.

      We decline to quash these appeals as untimely. We find that a

breakdown in court processes occurred, under the facts of this case, when the

trial court failed to resolve Appellant’s repeated claims in his pro se motions

filed on November 3, 2020, January 8, 2021, and January 19, 2021 that he

was in fact unrepresented. Appellant had alleged that counsel had refused to

comply with Appellant’s repeated requests for assistance in withdrawing his

plea so that Appellant could proceed to trial.

      Accordingly, we conclude that the appropriate remedy in this case is to

vacate the trial court’s decision denying Appellant’s five motions in this case

and remand the case for the trial court to make a determination on whether

Appellant’s Motion to Withdraw Guilty Plea was a timely request to file an

appeal for a trial de novo pursuant to Rule 460 and whether counsel refused

to assist him such that Appellant was entitled to a reinstatement of his right

to file an appeal for a trial de novo. See Stock, supra.

      Orders vacated and remand for further proceedings consistent with this

decision. Jurisdiction relinquished.




                                       - 12 -
J-S04041-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




                          - 13 -